Citation Nr: 0406533	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  01-01 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for a disorder of the back.

Entitlement to service connection for a disorder of the neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from June 1964 to August 1967, 
and from August 1968 to May 1985.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2000 by the 
Department of Veterans Affairs (VA), Albuquerque, New Mexico, 
Regional Office (RO).  In the decision, the RO concluded that 
the veteran had not presented new and material evidence to 
reopen previously denied claims for service connection for a 
back disorder and a neck disorder.  In a decision of December 
2002, the Board concluded that new and material evidence had 
been presented, and the claims were reopened.  

The Board subsequently undertook internal development of 
evidence.  Upon completion of that development, the Board, in 
May 2003, remanded the case to allow the RO an opportunity to 
adjudicate the claim based on the additional evidence.  The 
RO subsequently denied the claims, and issued a supplemental 
statement of the case addressing the additional evidence.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  Chronic disorders of the back and neck were not present 
until many years after separation from service, and are not 
related to any incident during service.


CONCLUSION OF LAW

Disorders of the back and neck were not incurred in or 
aggravated by service, and arthritis of the neck and spine 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The documents 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claims, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that in the letter and other 
correspondence the appellant was fully notified of the need 
to give to VA any evidence pertaining to his claims.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC and SSOCs.  The basic elements for establishing 
service connection have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.   All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Pelegrini decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the veteran appeals a decision of April 
2000.  Only after that rating action was promulgated did the 
AOJ provide notice to the claimant regarding what information 
and evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the most recent transfer of 
the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his or her claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The Board also finds that all relevant facts have been 
properly developed to the extent possible.  The veteran's 
service medical records and post service records have been 
obtained.  He has been afforded VA examinations, and 
appropriate opinions have been obtained.  He has also 
testified at a hearing.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Board notes that a review of the veteran's service 
medical records demonstrates that when he was examined in May 
1964, for the purpose of entry into the initial period of 
active duty, there were no abnormalities of the spine or 
other musculoskeletal abnormalities noted.  During his 
initial period of active duty, there was no treatment 
incident to an automobile or truck accident.  He reported a 
previous back injury that had resulted in a dull bothersome 
ache at the time of treatment in May 1966.  No treatment for 
a cervical disorder was reported.  When the veteran was 
examined in July 1967, for the purpose of separation from 
service, he did not report any arthritis or rheumatism; bone, 
joint or other deformity; or recurrent back pain.  On 
examination, there were no abnormalities of the spine or 
other musculoskeletal abnormalities.

During the second period of active duty, the veteran was 
treated on a number of occasions for neck and back 
complaints.  The veteran reported cervical muscle spasm when 
he was treated in March 1974.  There was no known trauma to 
the neck.  He lacked range of motion in the cervical area, 
but there was no tenderness on palpation.  He was treated 
with moist heat and range of motion exercises.  When seen 
later in March 1974, he had decreased range of motion of the 
neck in all quadrants.  The impression was cervical 
myositis/torticollis, probably viral in nature.  On 
consultation a week later, it was indicated that the veteran 
had received three treatments, and had obtained good range of 
motion in the cervical area with a decrease in symptoms.  In 
October 1976, while wrestling at home, the veteran sustained 
a muscle sprain of the neck.  There was pain and tenderness 
over the cervical spine with neck spasm.  He was unable to 
move the neck from side to side or bend forward.  He was 
placed on quarters, but when he was a no show, he was 
discharged to duty.  He complained of sharp pains in the head 
and neck when he was seen in March 1977.  There was no report 
of trauma.  The veteran underwent a physical therapy 
consultation in November 1978, predicated on a one day 
history of a stiff neck, with spasm and tenderness.  On 
consultation, range of motion was limited, and there was 
tenderness to palpation.  He was given one treatment with 
moist heat, and failed to return for further treatment.

With regard to the back disorder, the veteran reported a 
lower back ache with radiation into the right leg when he was 
seen in September 1977.  Flexion was decreased, and straight 
leg raising was negative.  The impression was muscle spasm 
with a possible right intervertebral disc, L2-L3.  When seen 
three days later, he indicated he felt somewhat better, but 
still had spasms.  The right knee jerk was still absent.  He 
was placed on quarters, and, when seen three days later, he 
was released to duty.  When he was seen in March 1978, he 
indicated that he injured his back in 1965, with pain in the 
low back since then.  There was muscle spasm in the low back, 
and straight leg raising was negative.  Sensation to pain was 
within normal limits.  There was no motor loss.  The 
diagnoses included low back muscle spasm and right 
intervertebral disc with old nerve injury.  As part of this 
treatment, he underwent X-ray examination, which was 
essentially within normal limits.  Joint spaces were within 
normal limits, and there was no evidence of spondylosis or 
spondylolisthesis.

In August 1982, the veteran underwent a periodic physical 
examination.  At that time, he did not report any arthritis 
or rheumatism; bone, joint or other deformity; or recurrent 
back pain.  On examination, there were no abnormalities of 
the spine or other musculoskeletal abnormalities.  A report 
of separation examination is not available for review.  
However, in June 1984, the veteran was referred for clearance 
to retire in an overseas area.  His medical records were 
reviewed, and he denied any significant medical problems.

Also of record are post service reports of treatment at a 
service medical facility for the period from July 1985 to May 
1988.  There was no treatment for any form of back or neck 
disorders.

The evidence that has been presented includes statements from 
one of the veteran's treating physicians who is a general 
practitioner at a service medical facility.  The letter dated 
in February 2000 contains the following information:

This medical statement is written on behalf of [the 
veteran].  [He] has been under my care in the 
Family Practice Clinic, 56th Medical Group 
Hospital, Luke Air Force Base, AZ since Sep 1999.  
His medical problems include acute and chronic 
upper back and lower back pain, which was 
precipitated by a motor vehicle accident while on 
active duty in 1965.  He was a passenger in the 
back of a 3/4 ton truck that went out of control.  He 
was violently tossed about suffering blunt trauma 
and compression type trauma to his upper and lower 
back.  Since then he has persistent pain with acute 
flare ups which at times precluded him from 
working.  Current treatment consists of muscle 
relaxants and home physical therapy.  His therapy 
has been limited because of ulcers caused by 
NSAIDs.  More recently his pain has become more 
debilitating which has made it difficult for him to 
pursue gainful employment and enjoy his leisure 
time.  

In summary, [the veteran] has had a problem with 
both his cervical spine and his lumbar spine which 
stems from the motor vehicle accident which 
occurred while on active duty in 1965.   

The evidence also includes post-service treatment records 
showing the presence of current disability.  An X-ray report 
dated in June 1996 reflects that an X-ray of the veteran's 
lumbar spine shows that the findings included very mild 
degenerative joint disease change of L4 through S1.  

During a hearing held at the RO in August 2001 the veteran 
testified in support of his claims.  He recounted in detail 
that he sustained back and neck injuries in service when a 
truck in which he was riding had an accident.  

The evidence which has been presented also includes a written 
statement from the veteran's wife which was submitted in 
August 2001.  The statement is to the effect that the veteran 
has suffered from chronic neck and back pain since an 
accident in 1965. 

Finally, the report of an orthopedic examination conducted by 
the VA in March 2003 shows that the veteran reported that he 
had neck and back symptoms which had their first onset in 
connection with a  motor vehicle accident in 1965 when he was 
a passenger in the rear of a truck that was involved in an 
accident.  The examiner noted that he reviewed the claims 
file.  The veteran also reported having new onset of pain 
radiating down his leg about three years ago.  Following 
physical examination and X-rays the diagnoses were (1) X-ray 
of CS; minimal DDD/DJD C 4-5, C6-7; (2) X-ray of LS; minimal 
scoliosis; and (3) no related - findings minimal - fully 
compatible with age-related.  

After reviewing all of the evidence, the Board finds that the 
veteran's current back disorder was not present until many 
years after service, and is not etiologically or causally 
related to active duty service or any incident therein.  
Although the service medical records contain complaints of 
back and neck pain, the records also suggest that the 
complaints resolved and were not reflective of a chronic 
disorder.  The earliest records of chronic back and neck back 
disorder are from many years after separation from service.  
To the extent that the veteran has offered his own theory 
that his current problems are related to service, the mere 
contentions of the veteran, no matter how well-meaning, will 
not support his claim.  Although there are conflicting 
medical opinions, the Board finds that the VA medical opinion 
dated in March 2003 which weighs against the claim is more 
consistent with the contemporaneous records such as the 
service medical records which only show a few intermittent 
complaints pertaining to the back and neck (rather than a 
chronic disorder) and the post service medical records which 
show no complaints until years after service.  Accordingly, 
the Board finds that disorders of the back and neck were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.


ORDER

Entitlement to service connection for disorders of the back 
is denied.

Entitlement to service connection for disorders of the neck 
is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



